DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The response dated 10/04/2022 has been considered and found to be persuasive over Sherwood (US 3,762,202) for teaching away from the presence of support rolls (backup rolls) as discussed in the interview summary dated 10/07/2022.  Therefore, the previous rejections are withdrawn and new grounds of rejections are made below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 12 – 15, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Feldman et al. (US 5,000,023) in view of Omosako et al. (US 5,677,268)
In regards to claim 12, Feldman teaches method of operating a rolling mill train having rolling mill stands with a pair of rolls for steel rolling (abstract).  The pair of rolls can be supported by back-up rolls (column 4 lines 6 – 8).  The rolls are supported by slide bearings (column 5 lines 64 – 66).  Feldman does not recite the lubricant for the device.  Omosako teaches lubricants for rolling steel analogous to Feldman, and comprising an aqueous solution comprising thickeners at from 10 to 40% (abstract).  
The thickener comprises cellulose ethers such as methyl cellulose or carboxymethyl cellulose which provides one or more viscosity increasing biopolymers as claimed (column 6 lines 45 – 51).  The lubricant is applied to the rolling rolls (column 6 line 21).  It would have been obvious for persons of ordinary skill in the art at the time the claim was filed to have used the lubricant of Omosako for lubricating the components of the rolling mill of Feldman, such as rolling members including the bearings supporting the rolls, as Omosako teaches lubricants for such devices.
In regards to claims 13, 15, 19, Feldman and Omosako teach the method having the claimed ingredients and wherein water and the thickener are the main ingredients and the water is present as balance of 60% or more in the composition.
In regards to claim 14, Feldman and Omosako teach the method and composition having cellulose ether as thickener but does not particularly recite the salt of cellulose.  Cahoon et al. (US 5,484,542) teaches aqueous fluids can comprise thickeners such as cellulose ether and their salts such as sodium salt of carboxymethyl cellulose (column 103 lines 5 – 23).  Thus, in view of Cahoon, it persons of ordinary skill in the art would have found it obvious to have used salts of carboxymethyl cellulose in the place of cellulose ether such as carboxymethyl cellulose as thickeners for aqueous fluids, as Cahoon teaches they are interchangeable for use as aqueous thickeners.

Response to Arguments
Applicant’s arguments with have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAIWO OLADAPO whose telephone number is (571)270-3723. The examiner can normally be reached 8-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/TAIWO OLADAPO/Primary Examiner, Art Unit 1771